ACCEPTED
                                                                              01-15-00067-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         7/10/2015 4:22:24 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK
                     No. 01-15-00067-CV

              IN THE COURT OF APPEALS
                                                              FILED IN
           FOR THE FIRST DISTRICT OF TEXAS             1st COURT OF APPEALS
                   HOUSTON, TEXAS                          HOUSTON, TEXAS
                                                       7/10/2015 4:22:24 PM
                                                       CHRISTOPHER A. PRINE
                                                               Clerk
        RESIDENTIAL CREDIT SOLUTIONS, INC.,
                     Appellant,

                               v.
                       MARTHA BURG,
                         Appellee.


         Appealed from the 281 st Judicial District Court
                    of Harris County, Texas
              Trial Court Cause No. 2013-47157


             RESPONSE IN OPPOSITION TO
APPELLEE'S MOTION FOR DAMAGES FOR FRIVOLOUS APPEAL



                       Nathan J. Milliron
                       State Bar No. 24030984
                       HUGHES WATTERS ASKANASE, L.L.P.
                       Three Allen Center
                       333 Clay, 29th Floor
                       Houston, Texas 77002
                       (713) 759-0818 (Telephone)
                       (713) 759-6834 (Facsimile)
                       nmilliron@hwa.com (Email)

                       ATTORNEY FOR APPELLANT
        Appellant, Residential Credit Solutions, Inc., files this Response tn

Opposition to Appellee's Motion for Damages for Frivolous Appeal.

         Appellee seeks damages for a frivolous appeal based largely on the fact that

Appellant did not file a Reply Brief on or before June 17, 2015. However, the

rules do not require Appellant to file a Reply Brief. 1

     · Appellee also alleges that Appellant delayed this appeal by failing to file a

Notice of Appeal with the Court of Appeals, as required by TEx. R. APP. 25(e).

Again, there is no such requirement (or rule). The Rules state that, "an appeal is

perfected when a written notice of appeal is filed with the trial court clerk. " 2

Service on the Court of Appeals is not required. 3 Appellant has no control over

how long the District Clerk's office takes to send the Notice of Appeal on to the

Court of Appeals.

         This is an appeal from a summary judgment. Appellant believes that its

Appellant's Brief adequately articulates the facts at issue in this case and is

sufficient for the Court to review the trial court's judgment de novo. Appellant's

choice to not file a Reply Brief should not be considered a tacit admission that

Appellant's appeal is frivolous and Appellant is entitled to have its appeal

determined on the merits.



1
  See TEX. R. APP. P. 38.3 ("The appellant may file a reply brief addressing any matter in the appellee's brief.)
(emphasis added); see also TEX. R. APP. P . .38.6(c) ("A reply brief, if any, must be filed within 20 days after the date
the appellee's brief was filed) (emphasis added).
2
  TEX. R. APP. P. 25.1(a).
        Appellant asks this Court to deny Appellee's Motion for Damages for

Frivolous Appeal and award Appellant such other and further relief, at law or in

equity, to which it may be justly entitled.

                                                      Respectfully submitted,

                                                      HUGHES WATTERS ASKANASE, LLP



                                                               N atha      ill iron
                                                               State Bar No. 24030984
                                                               Three Allen Center
                                                               333 Clay, 29th Floor
                                                               Houston, Texas 77002
                                                               (713) 759-0818 (Telephone)
                                                               (713) 759-6834 (Facsimile)
                                                               nmil~iron@hwa.com (E-mail)


                                                      ATTORNEY FOR APPELLANT




3
 TEX. R. APP. P. 25.1(e) ("The notice of appeal must be served on all parties to the trial court's fmaljudgment or, in
an interlocutory appeal, on all parties to the trial court proceeding.")
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant's
Response in Opposition to Appellee's Motion for Damages for Frivolous Appeal
was served upon all parties and/or their attorneys of record, in accordance with the
Texas Rules of Civil Procedure, on this the 101h day of July 2015, addressed as
follows:

      Via Electronic Mail at moconnor@oconnorcraig.com
      Mr. Michael C. O'Connor
      O'Connor, Craig, Gould, Evans & Rohr
      2500 Tanglewilde, Suite 222
      Houston, Texas 77063